Nelson, Chief Justice.
The charge of $1.00 for attending judge to obtain order for bill of particulars is not taxable. The charge of $1.00 for appearing on the day to shew cause, is taxable. If subpoena tickets are actually made in good faith for the circuit and the cause is subsequently disposed of by arrangement between the attorneys to refer the same, the charge for the tickets is taxable, although not served. The charge for the subpoena tickets $3.00 is therefore allowed. The charge for perusing and amending declaration, and counsel attending prepared to try, are allowable, if actually rendered, although the suit were commenced prior to the act of 1844, if the costs were not taxed until after that act went into operation, which is the fact in this case.
Rule accordingly.